
	

113 HR 4230 IH: To limit the retirement of KC–10 aircraft.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4230
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2014
			Mr. Runyan (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To limit the retirement of KC–10 aircraft.
	
	
		1.Limitation on retirement of KC–10 aircraft
			(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for the Department of
			 Defense may be obligated or expended to retire, prepare to retire, or
			 place in storage any KC–10 aircraft until each of the following occurs:
				(1)The Secretary of the Air Force certifies to the congressional defense committees each of the
			 following:
					(A)The four KC–46A test aircraft are all built and fully operational including their air refueling
			 capability.
					(B)The initial 18 KC–46A aircraft have been delivered to the Air Force in a fully operational capacity
			 by 2017.
					(C)The KC–46A aircraft has achieved full operational capability.
					(D)A sufficient number of KC–46A aircraft exists in the inventory of the Air Force to fully meet the
			 air refueling and cargo support capability and mission requirements of the
			 combatant commands.
					(2)The Comptroller General of the United States submits to the congressional defense committees a
			 report setting forth the following:
					(A)An assessment whether each certification under paragraph (1) is comprehensive, fully supported, and
			 sufficiently detailed.
					(B)An identification of any shortcomings, limitations, or other reportable matters that affect the
			 quality or findings of any certification under paragraph (1).
					(b)Deadline for submission of comptroller general reportThe report of the Comptroller General under paragraph (2) of subsection (a) shall be submitted not
			 later than 90 days after the date of the submission of the certification
			 referred to in paragraph (1) of such subsection.
			(c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
			
